Appeal by the defendant from two judgments of the Supreme Court, Kings County (Marrus, J.), both rendered May 23, 1988, convicting him of sodomy in the first degree (three counts), robbery in the first degree, sexual abuse in the first degree (three counts), criminal possession of a weapon in the third degree (four counts), and endangering the welfare of a child (five counts) under indictment No. 5865/87, and kidnapping in the second degree, endangering the welfare of a child, and criminal possession of a weapon in the fourth degree under indictment No. 10657/87, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.